DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/22 has been entered.

Withdrawn rejections
 Rejection of claims 1-4 and 7-9 over Labrie et al is withdrawn in view of amendments to the claims filed on 11/14/22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Labrie et al (WO 01/26651).
Scope of prior art
	Labrie et al teach DHEA is known to have beneficial effects on menopausal symptoms (page 3, lines 13-14).
	Labrie et al teach that combination of DHEA and EM-652 HCl permits administering a lower dose of DHEA and thus avoids typical side effects associated with higher doses of DHEA.  At the same time, SERM (EM-652) reduces risk of acquiring breast, ovarian and endometrial cancer (page 6, lines 22-26).
	Labrie et al teach oral and percutaneous administration of EM-652 (page 16, lines 1-10).  
Ascertaining the difference
	Labrie et al fail to teach the reduction in likelihood of Alzheimer’s disease when the combination of DHEA and EM-652 is administered to postmenopausal woman who is asymptomatic for Alzheimer’s but is suffering from at least one menopausal symptom selected from the group consisting of vasomotor symptoms, hot flashes and night sweats.
	Labrie et al do not specifically recite intravaginal administration, however percutaneous administration is a generic term that encompasses administration to mucous membranes including vagina. 
Obviousness
	At issue is whether it would have been obvious to one skilled in the art to administer a combination of DHEA and EM-652 to a postmenopausal woman experiencing hot flashes.
Labrie et al provide teaching, suggestion, motivation and expectation of success in the treating such a subject.  Labrie teach that DHEA is known for treatment of menopausal symptoms.  Since hot flashes is a menopausal symptom it would be obvious to treat a woman with hot flashes by administering DHEA.  Labrie suggests administering DHEA in combination with EM-652 (SERM) because the combination has benefits over administration DHEA alone.  The benefits include avoiding higher doses of DHEA and reduction in likelihood of acquiring breast, ovarian and endometrial cancer.  The described benefits provide motivation to administer the combination.  In view of Labrie, one skilled in the art prior to the earliest effective filing date of the current application would have fount it obvious to administer the combination of DHEA and EM-652 to a postmenopausal woman experiencing the menopausal symptom of hot flashes.  One would expect the combination to provide treatment for hot flashes.  While Labrie does not teach reduction in likelihood of acquiring Alzheimer’s disease, the subject to whom the combination is administered would inherently be less likely to acquire Alzheimer’s disease.  Claimed reduction is inherent because art teaches administering the same therapeutic combination of DHEA and EM-652 to the same patient population, postmenopausal women experiencing hot flashes.  Since the subject population and active agent are the same it is inherent that the outcome of the treatment would be the same.
A REJECTION UNDER 35 U.S.C. 102/103 CAN BE MADE WHEN THE PRIOR ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS SILENT AS TO AN INHERENT CHARACTERISTIC
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best,562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102/103rejection is appropriate for these types of claims as well as for composition claims.


Conclusion
	Claims 1-9 are pending
	Claims 1-9 are rejected
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEVGENY VALENROD/Primary Examiner, Art Unit 1628